Title: From John Adams to the Massachusetts Board of War, 16 January 1781
From: Adams, John
To: Massachusetts Board of War



Amsterdam January 16. 1781
Gentlemen

There are three Gentlemen, in the Mercantile Way, Mr. Sigourney, Mr. Ingraham and Mr. Bromfield, who are now in this City, and propose to reside here and establish a mercantile House. These Gentlemen are very well known in the Massachusetts, and therefore it is unnecessary for me to Say any Thing concerning their Characters. They have travelled a good deal in Europe, and I believe have been constantly in Pursuit of Business and usefull Information in the commercial Line. Their design of residing here, is well approved, and may be very usefull both to this Country and ours, by facilitating a Communication and Commerce Advantageous to both. Perhaps they may execute any Commission from the Honourable Board, more to their Satisfaction than a Stranger. I cannot therefore, especially as these are the first who have conceived such a design here, but recommend them to the Favourable Attention of these Honourable Board.
